DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1-17 and a “means for” in claim 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See the disclosed specification for the claimed “control unit” on page 2.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is disclosed towards a vehicle while being dependent from claim 1 which is a sensing arrangement. Furthermore, claim 14-17 are disclosed towards a computer program while being dependent from claim 11 which is a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10-11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yechuri et al. U.S. Pub. No. 2009/0038902 (“Yechuri”) in view of Percebon et al. U.S. Pub. No. 2017/0070075 (“Percebon”) and Avitan et al. U.S. Pub. No. 2018/0059212 (“Avitan”).
Regarding claim 1 as best understood, Yechuri discloses a sensing arrangement (100) for determining a displacement of a vehicle (1) with respect to an electrical road system, the vehicle (1) being adapted for driving on said electrical road system comprising an electrically energized path (6) for providing electrical 5energy to said vehicle, wherein said sensing arrangement is characterized by: 
a first sensor (102) configured to detect said electrically energized path (see at least [¶ 0003] One possible embodiment of this invention is shown in the figure FIG.1. In this figure, the roadway is marked as 101 and there is a car 102 on the roadway. Two flat plate electrodes 103 and 104 are embedded in the roadway. They are connected to the pulsed power circuit 107. [¶ 0004] Beneath the car are attached two electrodes 105 and 106. They are connected to a circuit 108. When the car travels over the roadway the two electrodes 105 and 106 pass over the electrodes 103 and 104. Suppose that the electrodes 103 and 104 are square, 3 cm on the side. Let the electrodes 105 and 106 be 20 cm on the side.)
wherein said second sensor is located in a pre-defined location of said vehicle spatially separated a distance (106) from said first sensor in a front-rear direction of the vehicle, and (see at least [Fig. 1] AND [¶ 0004] Beneath the car are attached two electrodes 105 and 106. They are connected to a circuit 108. When the car travels over the roadway the two electrodes 105 and 106 pass over the electrodes 103 and 104.)

    PNG
    media_image1.png
    416
    731
    media_image1.png
    Greyscale

Fig. 1: Vehicle Operated on Roadway with an Embedded Power Generation Line

Furthermore, Yechuri discloses the sensing arrangement above. Yechuri fails to explicitly disclose a first and second signal and determining the distance between the second sensor and the electrically energized area, or path.
However, Percebon teaches to determine a first signal indicative of the distance between the first sensor and the electrically energized path; a second sensor (104) configured to determine a second signal indicative of the 10distance between the second sensor and the electrically In other implementations, a sensor circuit or a controller (described with respect to FIG. 2) may provide a driver with visual feedback, auditory feedback, or combinations thereof to indicate when the electric vehicle 105 is properly placed for wireless power charging. AND [¶ 0044] In an implementation, one or more leakage field collectors 350 a and 350 b (collectively “collectors” 350) may be positioned to redirect and/or absorb the respective stray leakage fields 212 a, 212 b. The collectors 350 may be located at a distance 352 from the receive coil 218 or a distance 353 from the transmit coil 214. In some implementations, the collectors 350 may both be located with respect to the transmit coil 214, where both distances 352 and 353 are measured from the transmit coil 214. AND [¶ 0064] The WEVC system 500 as shown also includes a distance distx 504, and a distance disty 506. The distx 504 represents the distance between the transmitter 404 and the collector 450 in the x-axis of FIG. 5. The distx 504 corresponds with the distances 453 discussed above in relation to FIG. 4. Similarly, the disty 506 represents the distance between the transmitter 404 and the collector 450 in the y-axis of FIG. 5.)
Thus, Yechuri discloses the sensing arrangement for a vehicle coupled to an electrically energized path. Percebon teaches a first and second signal and determining a distance between the second sensor and the electrically energized area, or path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri and incorporate the teachings of Percebon to include a first and second signal and determining a distance between the second sensor and the electrically energized area, or path. Doing so allows for the vehicle to efficiently charge and move along the electrically energized path.
In operation, the system directed to by Jones et al records angular information relating to frame of reference of the alignment sensor and the movement sensor at a first boresight position at a first point in time. The alignment sensor is relocated to a second boresight position on the object at a second point in time. Then the frame of reference angular information of the alignment sensor and the movement sensor at this second position is recorded at a second point in time… For example, any rotation of the object is detected by the movement sensor and is used during boresight alignments or subsequent boresight realignments to correct the difference measurement for the amount of angular movement that has occurred on the object.)
Thus, Yechuri in view of Percebon discloses the sensing arrangement for a vehicle coupled to an electrically energized path, and a first and second signal and determining a distance between the second sensors and the electrically energized area, or path. Avitan teaches determining the angular displacement based on the determined first and second distances.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri in view of Percebon and incorporate the teachings of Avitan for determining the angular displacement 

Regarding claim 2 as best understood, Yechuri discloses the sensing arrangement according to claim 1, characterized in that said second 20sensor is configured to detect said electrically energized path (see at least [¶ 0006] Initially the switches 203 and 204 are closed while the switches 206 and 207 are open. The circuit 205 transmits a signal including an identification, perhaps even a credit card number (encrypted of course). As the electrodes 105 and 106 pass over the electrodes 103 and 104 respectively, the signal is recognized and validated, and the power transmission is initiated by opening switches 203 and 204 and closing switches 206, 207 and 209.)

Regarding claim 6 as best understood, Yechuri discloses the sensing arrangement according to claim 1, characterized in that said first sensor and said second sensor are aligned along an axis parallel with a front-to-rear axis of the vehicle (see at least [Fig. 1] AND [¶ 0004] Beneath the car are attached two electrodes 105 and 106. They are connected to a circuit 108. When the car travels over the roadway the two electrodes 105 and 106 pass over the electrodes 103 and 104.) 

    PNG
    media_image1.png
    416
    731
    media_image1.png
    Greyscale

Fig. 1: Vehicle Operated on Roadway with an Embedded Power Generation Line

Regarding claim 8 as best understood, Yechuri discloses the sensing arrangement according to claim 1, characterized in 15that said second sensor is one of a capacitive, inductive, or optical sensor (see at least [¶ 0002] The capacitance between the electrodes beneath the car and the electrodes embedded in the roadway closes the circuit and high voltage pulses or a high voltage sinusoidal signal is transferred from the electrodes in the roadway to the electrodes beneath the car.)

Regarding claim 10 as best understood, Yechuri discloses a vehicle (1) comprising: a sensing arrangement (100) according to claim 1 (see at least [¶ 0003] One possible embodiment of this invention is shown in the figure FIG. 1. In this figure, the roadway is marked as 101 and there is a car 102 on the roadway. Two flat plate electrodes 103 and 104 are embedded in the roadway. They are connected to the pulsed power circuit 107.)

Regarding claim 11 as best understood, Yechuri discloses a method for determining a vehicle heading, said vehicle adapted for driving on an electrical road system comprising an 
a first sensor (102) configured to detect said electrically energized path and (see at least [¶ 0003] One possible embodiment of this invention is shown in the figure FIG.1. In this figure, the roadway is marked as 101 and there is a car 102 on the roadway. Two flat plate electrodes 103 and 104 are embedded in the roadway. They are connected to the pulsed power circuit 107. [¶ 0004] Beneath the car are attached two electrodes 105 and 106. They are connected to a circuit 108. When the car travels over the roadway the two electrodes 105 and 106 pass over the electrodes 103 and 104. Suppose that the electrodes 103 and 104 are square, 3 cm on the side. Let the electrodes 105 and 106 be 20 cm on the side.)
wherein said second sensor is located in a pre-defined location of said vehicle spatially separated a WO 2018/149478PCT/EP2017/053258 18distance (106) from said first sensor in a front-rear direction of the vehicle, (see at least [Fig. 1] AND [¶ 0004] Beneath the car are attached two electrodes 105 and 106. They are connected to a circuit 108. When the car travels over the roadway the two electrodes 105 and 106 pass over the electrodes 103 and 104.)

    PNG
    media_image1.png
    416
    731
    media_image1.png
    Greyscale

Fig. 1: Vehicle Operated on Roadway with an Embedded Power Generation Line


However, Percebon teaches to 30determine a first signal indicative of the distance between the first sensor and the electrically energized path; and a second sensor (104) configured to determine a second signal indicative of the distance between the second sensor and the electrically energized path, (see at least [¶ 0030] In other implementations, a sensor circuit or a controller (described with respect to FIG. 2) may provide a driver with visual feedback, auditory feedback, or combinations thereof to indicate when the electric vehicle 105 is properly placed for wireless power charging. AND [¶ 0044] In an implementation, one or more leakage field collectors 350 a and 350 b (collectively “collectors” 350) may be positioned to redirect and/or absorb the respective stray leakage fields 212 a, 212 b. The collectors 350 may be located at a distance 352 from the receive coil 218 or a distance 353 from the transmit coil 214. In some implementations, the collectors 350 may both be located with respect to the transmit coil 214, where both distances 352 and 353 are measured from the transmit coil 214. AND [¶ 0064] The WEVC system 500 as shown also includes a distance distx 504, and a distance disty 506. The distx 504 represents the distance between the transmitter 404 and the collector 450 in the x-axis of FIG. 5. The distx 504 corresponds with the distances 453 discussed above in relation to FIG. 4. Similarly, the disty 506 represents the distance between the transmitter 404 and the collector 450 in the y-axis of FIG. 5.)	
Thus, Yechuri discloses the method for a vehicle coupled to an electrically energized path. Percebon teaches a first and second signal and determining a distance between the second sensor and the electrically energized area, or path.

Lastly, Yechuri in view of Percebon fails to explicitly disclose determining the angular displacement based on the determined first and second distances. While it would have been possible for one of ordinary skill in the art to utilize mathematical principles and the information disclosed by Yechuri and Percebon to use the detected distances to calculate an angular displacement, Avitan teaches wherein said method is characterized by: determining (S502) a first distance between the first sensor and the electrically energized path; 5determining (S504) a second distance between the second sensor and the electrically energized path; and determining (S506) an angular displacement of the vehicle with respect to said electrically energized path based on the first signal, the second signal and said distance between the first sensor and said second sensor (see at least [¶ 0008] In operation, the system directed to by Jones et al records angular information relating to frame of reference of the alignment sensor and the movement sensor at a first boresight position at a first point in time. The alignment sensor is relocated to a second boresight position on the object at a second point in time. Then the frame of reference angular information of the alignment sensor and the movement sensor at this second position is recorded at a second point in time… For example, any rotation of the object is detected by the movement sensor and is used during boresight alignments or subsequent boresight realignments to correct the difference measurement for the amount of angular movement that has occurred on the object.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri in view of Percebon and incorporate the teachings of Avitan for determining the angular displacement based on the determined first and second distances. Doing so allows for the vehicle to efficiently charge and move along the electrically energized path.

Regarding claim 14 as best understood, Yechuri discloses the method for a vehicle coupled to an electrically energized path. Yechuri fails to explicitly disclose correcting a trajectory for a vehicle based on angular displacement.
However, Avitan teaches the method according to claim 13, characterized in that executing said further action comprising correcting a trajectory for said vehicle based on the angular displacement (see at least [¶ 0008] In operation, the system directed to by Jones et al records angular information relating to frame of reference of the alignment sensor and the movement sensor at a first boresight position at a first point in time. The alignment sensor is relocated to a second boresight position on the object at a second point in time. Then the frame of reference angular information of the alignment sensor and the movement sensor at this second position is recorded at a second point in time… For example, any rotation of the object is detected by the movement sensor and is used during boresight alignments or subsequent boresight realignments to correct the difference measurement for the amount of angular movement that has occurred on the object.)
Thus, Yechuri discloses the method for a vehicle coupled to an electrically energized path. Avitan teaches correcting a trajectory for a vehicle based on angular displacement.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri and incorporate the teachings of Avitan for correcting a trajectory for a vehicle based on angular displacement. Doing so allows for the vehicle to efficiently charge and move along the electrically energized path.
Regarding claim 15 as best understood, Yechuri discloses the method for a vehicle coupled to an electrically energized path. Yechuri fails to explicitly disclose a computer program for performing the steps of claim 12.
However, Percebon teaches a computer program comprising program code means for performing the steps of claim 12 when said program is run on a computer (see at least [¶ 0106] If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a tangible, non-transitory computer-readable medium. A software module may reside in Random Access Memory (RAM), flash memory, Read Only Memory (ROM), Electrically Programmable ROM (EPROM), Electrically Erasable Programmable ROM (EEPROM), registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art.)
Thus, Yechuri discloses the method for a vehicle coupled to an electrically energized path. Avitan teaches a computer program for performing the steps of claim 12.

Regarding claim 16 as best understood, Yechuri discloses the method for a vehicle coupled to an electrically energized path. Yechuri fails to explicitly disclose a computer program code for performing the steps of claim 12.
However, Percebon teaches a computer readable medium carrying a computer program comprising program code means for performing the steps of claim 12 when said program product is run on a computer (see at least [¶ 0106] If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a tangible, non-transitory computer-readable medium. A software module may reside in Random Access Memory (RAM), flash memory, Read Only Memory (ROM), Electrically Programmable ROM (EPROM), Electrically Erasable Programmable ROM (EEPROM), registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art.)
Thus, Yechuri discloses the method for a vehicle coupled to an electrically energized path. Percebon teaches a computer program code for performing the steps of claim 12.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri and incorporate the teachings of Percebon for running a computer program code for performing the 

Regarding claim 17 as best understood, Yechuri discloses a control unit for determining a vehicle heading, said vehicle adapted for driving on an electrical road system comprising an electrically energized path for providing electrical energy to said vehicle, said vehicle comprising 

a first sensor (102) configured to detect said electrically energized path (see at least [¶ 0003] One possible embodiment of this invention is shown in the figure FIG.1. In this figure, the roadway is marked as 101 and there is a car 102 on the roadway. Two flat plate electrodes 103 and 104 are embedded in the roadway. They are connected to the pulsed power circuit 107. [¶ 0004] Beneath the car are attached two electrodes 105 and 106. They are connected to a circuit 108. When the car travels over the roadway the two electrodes 105 and 106 pass over the electrodes 103 and 104. Suppose that the electrodes 103 and 104 are square, 3 cm on the side. Let the electrodes 105 and 106 be 20 cm on the side.)
wherein said second sensor is located in a pre-defined location of said vehicle spatially separated a distance (106) from said first sensor in a front-rear direction of the vehicle, (see at least [Fig. 1] AND [¶ 0004] Beneath the car are attached two electrodes 105 and 106. They are connected to a circuit 108. When the car travels over the roadway the two electrodes 105 and 106 pass over the electrodes 103 and 104.)
Furthermore, Yechuri discloses the method above. Yechuri fails to explicitly disclose a first and second signal and determining the distance between the second sensor and the electrically energized area, or path.
In an implementation, one or more leakage field collectors 350 a and 350 b (collectively “collectors” 350) may be positioned to redirect and/or absorb the respective stray leakage fields 212 a, 212 b. The collectors 350 may be located at a distance 352 from the receive coil 218 or a distance 353 from the transmit coil 214. In some implementations, the collectors 350 may both be located with respect to the transmit coil 214, where both distances 352 and 353 are measured from the transmit coil 214.)
the control unit 5being configured to perform the steps of the method according to claim 12 (see at least [¶ 0030] In other implementations, a sensor circuit or a controller (described with respect to FIG. 2) may provide a driver with visual feedback, auditory feedback, or combinations thereof to indicate when the electric vehicle 105 is properly placed for wireless power charging. AND [¶ 0064] The WEVC system 500 as shown also includes a distance distx 504, and a distance disty 506. The distx 504 represents the distance between the transmitter 404 and the collector 450 in the x-axis of FIG. 5. The distx 504 corresponds with the distances 453 discussed above in relation to FIG. 4. Similarly, the disty 506 represents the distance between the transmitter 404 and the collector 450 in the y-axis of FIG. 5.)
Thus, Yechuri discloses the method for a vehicle coupled to an electrically energized path. Percebon teaches a first and second signal and determining a distance between the second sensor and the electrically energized area, or path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri and .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yechuri in view of  Percebon and Avitan as applied to claim 1 above, and further in view of Park et al. U.S. Patent No. 10,075,530 (“Park”).
Regarding claim 3 as best understood, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 1 above. Yechuri fails to explicitly disclose executing a control action based on a comparison of a first and second signal.
However, Park teaches the sensing arrangement according to any one of the preceding claims, characterized in that said control unit is configured to compare said first signal and said second signal to each other, and based on the comparison provide a control signal to 25execute a further action for controlling the vehicle, said control signal being provided to a vehicle control unit (200) (see at least [col. 22, line 65 – col. 23, line 3] Accordingly, the electronic device 101 may compare the signal strengths of the first control signal and the second control signal, and may execute a command corresponding to the first control signal having a signal strength greater than the second control signal and may not execute a command corresponding to the second control signal.)
Thus, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 1 above. Park teaches executing a control action based on a comparison of a first and second signal.
.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yechuri in view of  Percebon, Avitan, and Park as applied to claim 3 and 12 above, and further in view of Matsuura et al. U.S. Patent No. 10,948,592 (“Matsuura”).
Regarding claim 4 as best understood, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 3 above. Yechuri fails to explicitly disclose executing a control action based on a threshold of the subtraction of the distance of the first and second signal to the energized area.
However, Matsuura teaches the sensing arrangement according to claim 3, characterized in that said comparison is based on a subtraction of said first signal from said second signal or a 30subtraction of said second signal from said first signal, said subtraction providing an indication of the difference in distance to the electrically energized path from the first sensor and the second sensor, wherein if said difference in distance exceeds a threshold value, said control unit is configured to provide said control signal to a vehicle control unit for executing said further action (see at least [claim 1] which is a region between the placement surface and an overlapping region of the detectable range of the first probe wave sensor and the detectable range of the second probe wave sensor, based on a determination of whether the distance difference is smaller than or equal to a predetermined threshold value, and whether the indirect distance is decreasing based on the amount of change in the indirect wave distance;)
Thus, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 3 above. Matsuura teaches executing a control action based on a threshold of the subtraction of the distance of the first and second signal to the energized area.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri in view of Percebon and Avitan and incorporate the teachings of Matsuura for executing a control action based on a threshold of the subtraction of the distance of the first and second signal to the energized area. Doing so allows for the vehicle to efficiently charge and move along the electrically energized path.

Regarding claim 13 as best understood, Yechuri in view of Percebon and Avitan disclose the method as disclosed in claim 12 above. Yechuri fails to explicitly disclose executing a control action based on a threshold of the subtraction of the distance of the first and second signal to the energized area.
However, Matsuura teaches the method according to claim 12, characterized in that said step of comparing comprises determining a difference between said first distance and said second distance, wherein if said difference in distance exceeds a threshold value, executing said further action (see at least [claim 1] which is a region between the placement surface and an overlapping region of the detectable range of the first probe wave sensor and the detectable range of the second probe wave sensor, based on a determination of whether the distance difference is smaller than or equal to a predetermined threshold value, and whether the indirect distance is decreasing based on the amount of change in the indirect wave distance;)
Thus, Yechuri in view of Percebon and Avitan disclose the method as disclosed in claim 12 above. Matsuura teaches executing a control action based on a threshold of the subtraction of the distance of the first and second signal to the energized area.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri in view of Percebon and Avitan and incorporate the teachings of Matsuura for executing a control action based on a threshold of the subtraction of the distance of the first and second signal to the energized area. Doing so allows for the vehicle to efficiently charge and move along the electrically energized path.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yechuri in view of  Percebon, Avitan, Park, and Matsuura as applied to claim 4 above, and further in view of Szatmary et al. U.S. Patent No. 9,717,387 (“Szatmary”).
Regarding claim 5 as best understood, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 4 above. Yechuri fails to explicitly disclose generating control signal that is indicative of a trajectory correction for the vehicle.
However, Szatmary teaches the sensing arrangement according to claim 4, characterized in that said control signal is indicative of a trajectory correction for the vehicle, wherein said vehicle control unit is configured to correct the trajectory for the vehicle according to the control signal (see at least [col. 11, line 44-51] In one or more implementations of analog correction provision for robotic vehicle navigation, the control signal 208 may comprise a correction to the target trajectory. The signals 208 may comprise a target "correction" to the current velocity and/or steering angle of the platform 230. In one such implementation, when the corrector output 208 comprises a zero signal (or substantially a null value), the platform 230 may continue its operation unaffected.)
Thus, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 4 above. Szatmary teaches generating control signal that is indicative of a trajectory correction for the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri in view of Percebon and Avitan and incorporate the teachings of Szatmary for generating control signal that is indicative of a trajectory correction for the vehicle. Doing so allows for the vehicle to efficiently charge and move along the electrically energized path.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yechuri in view of  Percebon and Avitan as applied to claim 1 above, and further in view of Minakami et al. U.S. Patent No. 6,129,025 (“Minakami”).
Regarding claim 7 as best understood, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 1 above. Yechuri fails to explicitly disclose the first sensor and said second sensor are inductive sensors arranged to detect a magnetic field transmitted from said electrically energized path.
However, Minakami teaches the sensing arrangement according to claim 1, characterized in that said first sensor and said second sensor are inductive sensors arranged to detect a magnetic field transmitted from said electrically energized path (see at least [col. 39, line 43-51] The following new system can also be performed. First, the magnetic field sensor is installed on the LDPF and the magnet units are installed on the side wall of FSD. These magnets are installed as to provide an opposite magnetic pole, and to present a different pattern. Then, the magnetic field sensor detects the position of these magnet units to determine the exact position of the LDPF in the ditch. Finally the ASA steers the pallet based on the information obtained from the sensor.)
Thus, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 1 above. Minakami teaches the arrangement to include the first sensor and said second sensor are inductive sensors arranged to detect a magnetic field transmitted from said electrically energized path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri in view of Percebon and Avitan and incorporate the teachings of Minakami and include the first sensor and said second sensor are inductive sensors arranged to detect a magnetic field transmitted from said electrically energized path. Doing so allows for the vehicle to efficiently charge and move along the electrically energized path.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yechuri in view of  Percebon and Avitan as applied to claim 1 above, and further in view of CHO et al. U.S. Pub. No. 2017/0274779 (“CHO”).
Regarding claim 9 as best understood, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 1 above. Yechuri fails to explicitly disclose a movable power pickup device configured to track the electrically energized path based on tracking signals provided by 20said first sensor.
Referring to FIG. 7, the power pickup unit 300 may be disposed above the power feeding unit 400 to be magnetically coupled to the power feeding unit 400 while being spaced apart from the power feeding unit 400 by a predetermined interval. The power pickup unit 300 may be mounted under the vehicle (not illustrated) to be movable. In this case, the vehicle (not illustrated) that requires wireless supply of electric power may receive electric power while being stopped at an installation site of the power feeding unit 400, and may continue to receive electric power even while the vehicle (not illustrated) is traveling.)
Thus, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 1 above. CHO teaches a movable power pickup device configured to track the electrically energized path based on tracking signals provided by 20said first sensor.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri in view of Percebon and Avitan and incorporate the teachings of CHO and include a movable power pickup device configured to track the electrically energized path based on tracking signals provided by 20said first sensor. Doing so allows for the vehicle to efficiently charge using the electrically energized path.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yechuri in view of  Percebon and Avitan as applied to claim 11 above, and further in view of Rudershausen et al. U.S. Patent No. 5,388,789 (“Rudershausen”).
Regarding claim 12 as best understood, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 11 above. Yechuri fails to explicitly disclose a comparing said first distance and said second distance to each other, and based on the comparison, executing a further action for controlling the vehicle.
However, Rudershausen teaches the method according to claim 11, characterized by: comparing said first distance and said second distance to each other, and based on the comparison, executing a further action for controlling the vehicle (see at least [claim 14] comparator means for comparing the first and the second corresponding distance signals and for controlling the braking means to brake the vehicle when the first and the second corresponding distance signals differ by greater than a predetermined distance tolerance value.)
Thus, Yechuri in view of Percebon and Avitan disclose the sensing arrangement as disclosed in claim 11 above. Rudershausen teaches comparing said first distance and said second distance to each other, and based on the comparison, executing a further action for controlling the vehicle. 
Therefore, Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yechuri in view of Percebon and Avitan and incorporate the teachings of Rudershausen teaches comparing said first distance and said second distance to each other, and based on the comparison, executing a further action for controlling the vehicle. Doing so allows for the efficient and accurate controlling of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.